DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what constraint is imposed by the term “adjustable” in the context of the device claim, the elements in question not appearing to change shape after manufacture.  The examiner notes that “the shape (having) two parameters that define the shape” recited in claim 3 must refer to “a shape having two parallel sides” recited in claim 1 rather than “a circular shape” recited in claim 2, the latter circular shape inherently being defined by only one parameter (i.e. diameter).  For purposes of compact prosecution, the term “adjustable” is interpreted to convey that the recited two parameters serve to define the shape in a mathematical sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 7-8, 10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2016/0111441) in view of Ozawa (US PGPub 2011/0140068), as evidenced by Ravikirthi (US Patent No. 9,881,929) and Kato (US PGPub 10,020,315).
Regarding claim 1, Park discloses in Figs. 1-3, gate layers (202, para. [0050]) and insulating layers (102, para. [0049]) that are stacked alternatingly along a first direction perpendicular to a substrate (100, para. [0050]) of the semiconductor device in a first region (cell region 20, para. [0047]) upon the substrate, wherein the gate layers and the insulating layers are stacked of a stair-step form in a second region (connection region 30, para. [0047]) upon the substrate; 
a channel structure (110a, para. [0049]) that is disposed in the first region and extends in the first direction, wherein the channel structure is through the gate layers and the insulating layers, and 
a contact structure (150, para. [0049]) disposed in the second region to form a conductive connection (with pads 203, para. [0049]) with one of the gate layers; and 
a first dummy channel structure (110b, para. [0049]) disposed in the second region and around the contact structure (150), the first dummy channel structure (110b) being patterned with a shape.  Park further discloses that that the shape of the first dummy channel structure is different (para. [0061]) from a second shape of the channel structure (110a).
Park appears not to explicitly disclose that the shape of the first dummy channel structure has two parallel sides.
Ozawa discloses in Fig. 23 (see Figs. 7-8 for manufacturing analogous to Park), a channel pillar structure having an elongated pattern shape comprising two parallel sides and arc end portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated channel pillar structure shape of Ozawa for the elongated oval shape of Park, the use of Ozawa’s shape being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  As further evidence, see, Ravikirthi, which also discloses (see Fig. 27, col. 29, line 50 to col. 30, line 8) support pillar structures have shapes differing from both the memory pillar structure and each other, and comprising ellipses and/or polygons; and likewise Kato, which discloses (see Figs. 1-5) round memory pillars 30 and differently shaped polygonal support/isolation pillars 27.  In so doing, the shape of the first dummy channel structure has two parallel sides.
Regarding claim 2, Park further discloses in Fig. 2 that the channel structure (110a) has a circular shape at a horizontal cross-section of the semiconductor device.

Regarding claim 4, Park as combined further discloses in Ozawa Fig. 23 that the first dummy channel structure has a capsule shape (oval shape with parallel sides.)
Regarding claim 5, Park further discloses in Fig. 2 a second dummy channel structure that is disposed to be symmetric to the first dummy channel structure with regard to the contact structure. (Two rows of 110b surrounding row of contacts 150.)
Regarding claim 7, Park further discloses in Fig. 2 multiple dummy channel structures in the second region that are disposed around the contact structure, a maximum distance between the multiple dummy channel structures being determined based on a maximum sustain distance requirement for the multiple dummy channel structures to support the second region. (Two rows of 110b surrounding row of contacts 150; a final product that is stable inherently meets this requirement.)
Regarding claim 8, Park further discloses that the first dummy channel structure is formed of same materials as the channel structure (Figs. 4A-C, para. [0074-0076]).
Regarding claim 10, Park further discloses a gate line slit (118, para. [0050]) that extends in the stack of the gate layers and the insulating layers, a maximum distance between the gate line slit and the first dummy channel structure being determined based on a maximum sustain distance requirement (a final product that is stable inherently meets this requirement).
Regarding claim 21, Park therein discloses that the shape of the first dummy channel structure is different from a shape of the channel structure (para. [0061]).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891